DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being participated by Hideaki (JP2011162830).
	Regarding claim 1, Hideaki teaches a method of plasma processing (see figures 4 and 5) comprising: applying a first direct-current voltage to a lower electrode (fig. 4: electrode 1) of a substrate support provided in a chamber (fig. 4: chamber 3) of an apparatus (fig. 4: apparatus 200) for plasma processing, in a first period during generation of plasma in the chamber (see figure 5a: first direct current voltage is applied to a first period; and bias voltage 100V is applied to the period for 2 to 10 minutes); and applying a second direct-current voltage to the lower electrode (1) in a second period different from the first period during generation of the plasma in the chamber (3), (see figure 5a: apply second direct current Voltage to second period; and apply bias voltage 150V to period for 0 to 2 minutes), the second direct-current voltage having a level different from a level of the first direct-current voltage and having a same polarity as a polarity of the first direct-current voltage, (see figure 5a).
Allowable Subject Matter
6.	Claims 9-11, 15-17, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…wherein the lower electrode is electrically separated from the power source in the second period; and connecting the power source to the lower electrode in a third period during generation of the plasma in the chamber and after the second period, the third period starting before a potential of the lower electrode reaches a ground potential, wherein the lower electrode is electrically separated from the ground in the third period, wherein a point in time of end of the third period is a point in time before the potential of the lower electrode reaches a steady state, and the lower electrode is electrically separated from the power source at the point in time of end of the third period.”
Regarding claim 15 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…wherein the lower electrode is electrically separated from the first output and the second output in the second period; and connecting the second output to the lower electrode in a third period during the generation of the plasma in the chamber and after the second period, the third period starting before a potential of the lower electrode reaches a ground potential, wherein the lower electrode is electrically separated from the first output and the ground in the third period, wherein a point in time of end of the third period is a point in time before the potential of the lower electrode reaches a steady state, and the lower electrode is electrically separated from the first output and the second output at the point in time of end of the third period.”
Relevant Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hideaki (JP2011162830) discloses a method of plasma processing (see figures 4 and 5) comprising: applying a direct-current voltage from a power source (fig. 4: DC power supply 7A) to a lower electrode (fig. 4: electrode 1) of a substrate support provided in a chamber (fig. 4: chamber 3) of an apparatus (fig. 4: apparatus 200) for plasma processing, in a first period during generation of plasma in the chamber (see figure 5a: first direct current voltage is applied to a first period; and bias voltage 100V is applied to the period for 2 to 10 minutes); connecting the lower electrode (1) to a ground (see figure 4) in a second period different from the first period during generation of the plasma in the chamber (see figure 5a: apply second direct current Voltage to second period; and apply bias voltage 150V to period for 0 to 2 minutes).
However, it appears as Hideaki does not explicitly teach connecting the second output to the lower electrode in a third period during the generation of the plasma in the chamber and after the second period, the third period starting before a potential of the lower electrode reaches a ground potential, wherein the lower electrode is electrically separated from the first output and the ground in the third period, wherein a point in time of end of the third period is a point in time before the potential of the lower electrode reaches a steady state, and the lower electrode is electrically separated from the first output and the second output at the point in time of end of the third period.
Claims 10-11, 16-17, and 21-22 are dependent claims
8.	Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 2 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the apparatus includes a power source having a first output for the first direct-current voltage and a second output for the second direct-current voltage, a first switch connected between the first output and the lower electrode, and a second switch connected between the second output and the lower electrode, in the first period, the first switch is set to a conduction state to connect the first output and the lower electrode to each other and the second switch is set to a non-conduction state to break a connection between the second output and the lower electrode, and in the second period, the second switch is set to a conduction state to connect the second output and the lower electrode to each other and the first switch is set to a non-conduction state to break a connection between the first output and the lower electrode.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836